


Exhibit 10.18

August 4, 2006

 

 

AMI Doduco, Inc.

 

Murray Corporate Park

1003 Corporate Drive

Export, PA 15362

 

 

 

and

 

 

 

AMI Doduco Espana, S.L.

Manises, Nr. 1

 

28224 Pozuelo de Alarcon (Madrid)

 

 

and

 

 

 

AMI Doduco GmbH

Im Altgefall 12

 

75181 Pforzheim

 

Dear Sirs:

Re:        Amended and Re-stated Fee Consignment and/or Purchase of Silver
Agreement

              Reference is made to existing silver consignment arrangements
between AMI Doduco, Inc. (“AMI”) and The Bank of Nova Scotia (“Scotiabank”), as
provided for in a Fee Consignment and/or Purchase of Silver Agreement dated
April 6, 2006, as amended from time to time (the “Agreement”).

              Further to discussions between the parties, it was agreed that
certain terms of the Agreement are to be revised and that AMI Doduco Espana,
S.L. (“AMI Espana”) and AMI Doduco GmbH (“AMI GmbH”) would also be permitted to
utilize this facility and would each be a consignee under the Agreement and, as
a consequence, the provisions of the Agreement are hereby amended and re-stated
in full.

              Accordingly, Scotiabank is pleased to confirm that, subject to
your acceptance, it is prepared to deliver on an uncommitted basis, from time to
time, silver upon consignment (the “Consignment(s)”) to AMI, AMI Espana and AMI
GmbH (each a “Consignee”, AMI Espana and AMI GmbH, jointly, the “European
Consignees”, and

--------------------------------------------------------------------------------




collectively the “Consignees” and together with Scotiabank, “the Parties”)
subject to availability and to the terms and conditions outlined herein and
further subject to Scotiabank’s absolute discretion not to deliver silver if it
so decides.

Definitions.      For the purposes of this Agreement:

“Dollar Value” with respect to silver shall mean, on the day of determination,
the value in U.S. dollars of one troy ounce of silver determined by, as the case
may be, the Handy & Harman (“H&H”) Noon price (with respect to AMI) and the
London Fixing Price (with respect to the European Consignees) with respect to
silver on such day times the number of ounces of silver, in respect of which the
Dollar Value is being determined. In the event that there is no H&H Noon price
and/or London Fix Price, as the case may be, for silver on a particular day, the
last established H&H Noon price and/or London Fixing Price for silver shall
apply.

1.        Availability. Silver delivered and held on consignment hereunder from
time to time by the Consignees shall not at any time have an aggregate Dollar
Value which exceeds the lesser of (i) the Dollar Value of 5,000,000 troy ounces
of silver and (ii) $85,000,000 U.S. (such $85,000,000 U.S. amount being the
“Maximum Dollar Limit”).

2.        Restoration of Maximum Dollar Limit. If at any time the Dollar Value
of silver held on consignment hereunder by the Consignees should exceed the
Maximum Dollar Limit, then Scotiabank may at its option, by telex or telecopied
notice to the Consignees, require that by the end of the Business Day
immediately following the day upon which such telex or telecopied notice is
given, the Consignees either:

(i)        re-deliver to Scotiabank a portion of the silver held on consignment
hereunder sufficient to reduce the Dollar Value of the silver continued to be
held on consignment hereunder to an amount no greater than the Maximum Dollar
Limit; or

(ii)       purchase from Scotiabank, at the applicable H&H Noon price and/or
London Fixing Price, as the case may be, plus applicable premium (as provided in
paragraph 14), a quantity of the silver held on consignment hereunder sufficient
to reduce the Dollar Value of the silver held on consignment hereunder to an
amount no greater than the Maximum Dollar Limit.

With respect to item (ii) above, if the relevant parties are unable to agree to
the purchase price, then the Maximum Dollar Limit shall be restored pursuant to
the provisions of item (i) above.

3.        Quality. Silver delivered to the Consignees and returned to Scotiabank
shall be in London Good Delivery bar form and of a minimum fineness of .9999,
unless otherwise mutually agreed to in advance of delivery.

4.        Orders. Requests for delivery of silver will be made by an authorized
representative of the relevant Consignee to an authorized officer of Scotiabank
by

--------------------------------------------------------------------------------




telephone, telex or telecopied transmission. Each request will indicate the
quantity and quality of the silver to be delivered, the date on which the
delivery is requested to be made and the required term of the Consignment, which
term may be for up to twelve (12) months or any other lesser term which is
mutually acceptable to Scotiabank and the relevant Consignee. Unless otherwise
requested by the relevant Consignee, any silver delivered shall be of the
quality set forth in paragraph 3. All telephone requests shall be confirmed in
writing to Scotiabank within five (5) days of such request.

 

 

5.

Deliveries by Scotiabank.



 

(a)       If Scotiabank has agreed to make a requested delivery of silver, it
will arrange for the delivery of the silver to a location acceptable to
Scotiabank and the relevant Consignee and on the date agreed upon for delivery.
Scotiabank will bear the cost of such delivery and bear all risk of loss or
damage to the silver until it has been delivered to the agreed upon location at
which time such risk shall pass to the relevant Consignee. Such delivery shall
be accompanied by a delivery statement provided by Scotiabank setting out the
quantity and quality of silver delivered.

 

 

 

(b)       If on receipt of the silver it is determined by the relevant Consignee
that the silver delivered by Scotiabank to it is of a different quantity and/or
quality than is set out in the delivery statement, such Consignee shall
forthwith give notice of such discrepancy to Scotiabank. In that event,
Scotiabank shall be entitled to conduct such tests and make such examination of
the silver as it considers necessary or desirable. If such tests or examinations
determine that the silver delivered by Scotiabank to such Consignee is of a
different quantity and/or quality than was set out in the said delivery
statement, then Scotiabank or the applicable Consignee, as the case may be,
shall make the appropriate adjustments.

 

 

 

(c)       Absent manifest error, unless Scotiabank receives from the relevant
Consignee the above described notice of discrepancy within fifteen (15) days of
receipt of the silver, then the silver delivered will be deemed to be as set out
in the delivery statement that accompanied the delivery.

 

 

 

Business Day. For the purposes of this Agreement, “Business Day” shall mean any
day, other than a Saturday, a Sunday or a day that banks are lawfully closed for
business in Toronto, Canada or New York, New York, or in the case of any
location to which silver is to be delivered or received, a day that transactions
cannot be carried out at such location.

 

 

6.

Consignment Fee.

 

 

 

(a)       Each Consignee will pay monthly and on the last day of a Consignment
term, in arrears, to Scotiabank as a consignment fee in respect of the
applicable Consignment an amount which shall accrue from day to day for the
actual number of days elapsed and shall be calculated daily on the daily Dollar
Value of the silver making up the applicable Consignment at such rate as may be
agreed upon by the applicable Consignee and Scotiabank at the time of each
Consignment


--------------------------------------------------------------------------------




 

 

 

request or request for renewal, which rate shall remain in effect for the term
of the applicable Consignment. In the event that a Consignment is made with no
fixed Consignment term applicable thereto, then the rate applicable to such
Consignment shall be as agreed upon by Scotiabank and the applicable Consignee
and subject to change upon two (2) Business Days’ notice to the applicable
Consignee. In the event that a Consignee and Scotiabank should fail at any time
to agree upon the rate to apply to a Consignment or the renewal of a Consignment
term, then such Consignee shall immediately deliver the subject silver for which
there is no agreement to Scotiabank, as provided for in paragraph 24 hereof.

 

 

 

Notwithstanding the foregoing or any other provisions in this Agreement, any
renewal of a Consignment term requested by a Consignee shall be at Scotiabank’s
option and subject to Scotiabank’s absolute discretion not to renew a
Consignment term if it so decides. Any Consignment the term of which is not
renewed shall be immediately re-delivered to Scotiabank in accordance with the
terms of this Agreement.

 

 

 

(b)       All rates in this Agreement shall be calculated on the basis of a
360-day year and for the actual number of days elapsed.

 

 

7.

Title.



 

(a)       Title to the silver delivered by Scotiabank and held by a Consignee on
consignment for Scotiabank will remain with Scotiabank and will not pass to the
applicable Consignee until such time as the silver is purchased by such
Consignee as provided for in paragraphs 10, 11 and 7(b) hereof. In the event
that only a portion of a Consignment is purchased, then title as pertains to
that portion only will transfer to the relevant Consignee.

 

 

 

(b)       Title to the silver purchased by a Consignee as provided for in
paragraphs 10 and 11 hereof will pass to such Consignee upon receipt by
Scotiabank of all funds due to it from that Consignee in payment for the silver
purchased.

8.       Commingling. The Consignees and Scotiabank agree that the Consignees
shall be permitted, in the ordinary course of their business as now being
conducted, to commingle the silver held on consignment for Scotiabank with any
other silver or silver containing alloys being held by the Consignees on
consignment (provided such other silver is not subject to a segregation
requirement), safekeeping, or trust, or with silver or silver containing alloys
owned by the Consignees.

9.       Safekeeping. Until such time as the silver received from Scotiabank has
been returned to Scotiabank, or purchased by the Consignees, as hereinafter
provided, the Consignees will afford the silver no less safekeeping protection
than they afford silver held for their own account. Each Consignee will arrange
insurance coverage, reasonably acceptable to Scotiabank, on the silver held by
it on consignment for Scotiabank in such amounts and covering such risks as is
usually carried by companies engaged in a similar business and each Consignee
shall, upon request, deliver to Scotiabank a copy of all

--------------------------------------------------------------------------------




policies for such insurance.

10.    Purchase Request. If a Consignee wishes to purchase part or all of the
silver held hereunder on consignment for Scotiabank, an authorized
representative of such Consignee will make a request to an authorized officer of
Scotiabank by telephone, telex or telecopied transmission stating the quantity
and quality of silver to be purchased and the proposed value date of the
purchase. Scotiabank will send the relevant Consignee written confirmation of
all telephone requests and such Consignee shall send Scotiabank written
acknowledgement of such confirmation within five (5) days of receipt.

11.    Purchase. Provided that no Event of Default exists, and subject to the
provisions of paragraph 31 hereof, Scotiabank, by its authorized officer, shall
provide an authorized representative of the applicable Consignee at least two
(2) Business Days (or such lesser period as Scotiabank may accommodate) prior to
the proposed value date with a quotation (based on the H&H Noon price and/or the
London Fixing Price, as the case may be, with respect to silver plus the
applicable premium) of the value date price of the silver to be purchased. If
the authorized representative of the applicable Consignee agrees to such
quotation, such quantity of silver will thereupon be conclusively deemed to have
been contracted for purchase, with payment of the purchase price to be made on
the agreed upon value date.

12.    Security. As continuing collateral security for the present and future
indebtedness and liability of AMI, AMI Espana and AMI GmbH to Scotiabank
hereunder, Technitrol, Inc. (the “Guarantor”) shall deliver in favour of
Scotiabank in the form attached hereto as Exhibit A, its guarantee (the
“Guarantee”) of the present and future indebtedness and liability incurred by
such Consignees to Scotiabank hereunder.

 

 

13.

Invoices.



 

(a)       In the case of a Consignment, Scotiabank will furnish the applicable
Consignee, as at the 22nd day of each month and as at the last day of a
Consignment term, with a statement of the quantity and quality of silver held on
consignment for Scotiabank by such Consignee and a calculation of the
consignment fee in accordance with paragraph 6 hereof payable by such Consignee,
together with an invoice for such charges.

 

 

 

(b)       In the case of purchases, Scotiabank will furnish the relevant
Consignee promptly after each purchase is agreed to with a statement setting
forth the quantity and quality of the silver sold, and a calculation of the
purchase price payable by such Consignee, together with an invoice for such
purchase price.

 

 

 

(c)       Failure by Scotiabank to issue a statement and/or an invoice or
failure to issue such statement and/or invoice in a timely manner, does not
negate the Consignees’ obligation to pay amounts due under this Agreement.

 

 

 

(d)       If there is a discrepancy between the statement provided by Scotiabank
and the agreed to terms of the purchase by the relevant Consignee, as such


--------------------------------------------------------------------------------




 

 

 

Consignee understands them to be, such Consignee shall forthwith notify
Scotiabank of such discrepancy. Absent manifest error, if such notification is
not received by Scotiabank within fifteen (15) days of receipt of the statement
by the relevant Consignee then such statement shall be deemed to be correct.

14.    Payments. Payment of the consignment fee will be made by the applicable
Consignee within ten (10) Business Days following the 22nd day of each month and
on the last day of a Consignment term. Payment of the purchase price of the
silver will be made on the value date and shall be determined by the H&H Noon
price and/or the London Fixing Price, as the case may be, with respect to silver
on such day plus a premium of $0.015 per ounce times the number of ounces of
silver which is the subject of the relevant purchase transaction (in the event
that there is no H&H Noon price and/or London Fixing Price, as the case may be,
for silver on a particular day, the last established H&H Noon price and/or
London Fixing Price, as the case may be, for silver shall apply). In either
case, payment will be made in U.S. dollars in same day funds by any method
mutually agreed upon from time to time. If an amount payable hereunder is not
paid when due, the applicable Consignee will pay interest on the unpaid amount,
based on a 360 day year, calculated and payable upon demand for the actual
number of days elapsed and compounded monthly until paid in full, at
Scotiabank’s U.S. dollar base rate as quoted in New York from time to time for
U.S. dollar commercial loans made by Scotiabank in the United States of America
and being a variable rate of interest adjusted automatically upon change by
Scotiabank plus 1% per annum.

15.    Reports. In the event that the Guarantor’s financial statements are no
longer publicly available, the Guarantor will begin sending to Scotiabank
quarterly and annual audited financial statements within ninety (90) days of the
end of each fiscal quarter and any other information as Scotiabank may
reasonably request from time to time.

16.    Period of Agreement. This Agreement may be terminated, for any reason,
and upon no less than thirty (30) days’ written notice of such termination (the
“Termination Notice”) being given by the Consignees (acting together) to
Scotiabank or by such Termination Notice being given by Scotiabank to the
Consignees. Such termination to be effective, except as hereinafter provided, as
of the date specified in such Termination Notice (such date being the
“Termination Date”). Notwithstanding the above, in the event that any term of a
Consignment should extend beyond the Termination Date, termination with respect
to that Consignment only shall be effective on the maturity date applicable to
such Consignment. For all other Consignments, termination shall be effective on
the Termination Date. On the relevant effective date for termination, each
Consignee shall, if it has not already done so, re-deliver to Scotiabank all
silver which is held for Scotiabank by it under the relevant terminated
Consignments by either physically delivering the silver to Scotiabank, or by
purchasing the silver from Scotiabank as provided for in paragraphs 10 and 11
hereof and shall pay to Scotiabank all applicable amounts due and accruing to it
hereunder. If an Event of Default should occur prior to the Termination Date
specified in any Termination Notice or prior to any other applicable date of
termination for a Consignment, Scotiabank’s right to terminate this Agreement
and make demand hereunder shall take effect immediately.

--------------------------------------------------------------------------------




17.    Events of Default. Upon the occurrence of any one of the following events
of default (an “Event of Default”):

 

 

 

(a)       failure by a Consignee to deliver any amount of silver or pay any
purchase price, consignment fees, interest or other amounts in respect of any
silver held on consignment hereunder or purchased from Scotiabank, within five
(5) Business Days of the date on which it is due hereunder; provided that such
five (5) Business Day grace period shall have no application where a Termination
Notice pursuant to paragraph 16 above has been given and the applicable
Consignee has failed to re-deliver silver or pay amounts due and accruing as
required by such paragraph;

 

 

 

(b)       failure by the Consignees to restore the Maximum Dollar Limit as
required by paragraph 2;

 

 

 

(c)       a Consignee makes any representation or warranty hereunder which is
incorrect in any material respect; or breaches any covenant hereunder or fails
to perform or observe, in any material respect, any other term or provision
contained in this Agreement and any such breach of covenant or failure to
perform or observe shall remain unremedied for fifteen (15) days after written
notice thereof has been given by Scotiabank to the applicable Consignee in the
manner provided for in paragraph 23 hereof;

 

 

 

(d)       a materially adverse change occurs in the financial condition of a
Consignee or the Guarantor which gives reasonable grounds to conclude that such
Consignee or the Guarantor will be unable to perform or observe, in the normal
course, its obligations under this Agreement or the Guarantee, as applicable;

 

 

 

(e)       any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or any other proceedings for the relief of debtors and/or creditors
are instituted by or against a Consignee or the Guarantor, and, in the case of
any such proceeding instituted against a Consignee or the Guarantor (but not
instituted by such party), either such proceeding shall remain undismissed, or
unstayed for a period of 30 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against it or
the appointment of a receiver, trustee, custodian or other similar official for
it or for any substantial part of its property) shall occur;

 

 

 

(f)       an order is made or an effective resolution passed for the winding-up
or liquidation of a Consignee or the Guarantor; or any steps are taken to
enforce any encumbrance on the whole or any material part of the undertaking,
property or assets of a Consignee or the Guarantor;

 

 

 

(g)       the occurrence of any Event of Default as defined in that certain
Credit Agreement dated as of October 14, 2005 (the “Credit Agreement”) by and
among


--------------------------------------------------------------------------------




 

 

 

the Guarantor, AMI and certain other subsidiaries of the Guarantor, Bank of
America, N.A. as Administrative Agent, Swing Line Lender and L/C Issuer, Bank of
America, N.A. Singapore Branch as Singapore Administrative Agent, and the
Lenders (all as defined in the Credit Agreement), as the same may be amended
and/or amended and restated from time to time, that causes the Administrative
Agent to declare any or all of the Obligations (as defined in the Credit
Agreement) to be immediately due and payable. Such Credit Agreement Events of
Default (together with related definitions and ancillary provisions) shall, for
as long as this Agreement has not been terminated and is in full force and
effect, be a part of and are hereby incorporated into this Agreement by
reference, mutatis mutandis, as if such Events of Default were set forth in this
Agreement in full, without regard to any termination of such Credit Agreement.
Insofar as any provisions of the Credit Agreement’s Events of Default conflict
with or are inconsistent with any provisions of the Events of Default of this
Agreement, then the provisions of this Agreement shall govern to the extent of
the conflict or inconsistency, provided that the non-inclusion of a provision in
either document shall not constitute a conflict or inconsistency for the
purposes of this provision;

 

 

 

(h)       the Guarantor denies, to any extent, its obligations under the
Guarantee or claims the Guarantee to be invalid or withdrawn in whole or in
part; or the Guarantee is determined to be invalid in whole or in part by a
court or other judicial entity, or is invalidated in whole or in part by any
Act, regulation or governmental action; or the Guarantor breaches any of its
covenants as contained in its Guarantee, or makes any representation or warranty
as contained in its Guarantee which is incorrect in any material respect;

Scotiabank may terminate this Agreement and, upon making a demand in writing
upon each Consignee, will become entitled to have the Consignees deliver to
Scotiabank forthwith all silver held by the Consignees on consignment for
Scotiabank hereunder and shall be entitled to receive payment forthwith from the
Consignees of all amounts due and accruing to Scotiabank hereunder. Delivery of
such silver shall be made by either physically delivering the silver to
Scotiabank or by paying to Scotiabank the applicable H&H Noon price and/or
London Fixing Price, as the case may be, plus the applicable premium of the
silver then held by the Consignees as of the date and time of termination and by
so paying such amount, the Consignees shall be deemed to have purchased the
silver which they were required to re-deliver to Scotiabank. If the Consignees
fail to immediately deliver to Scotiabank all such silver held on consignment
hereunder or fail to immediately pay to Scotiabank all other amounts due to it
hereunder, Scotiabank may proceed to take such steps as it deems fit, including
realizing upon any security it holds in that respect.

18.    Corporate Authority. At the time of acceptance of this Agreement, each
Consignee will furnish Scotiabank with a certificate of the Secretary of each
Consignee and the Guarantor setting out the names and specimen signatures of
those officers authorized to sign this Agreement on behalf of the applicable
Consignee and the Guarantee on behalf of the Guarantor.

--------------------------------------------------------------------------------




19.    Authorized Representatives. Each Consignee will, from time to time,
notify Scotiabank in writing of the names of two or more persons who are to be
its authorized representatives for the purposes hereof. Scotiabank will, from
time to time, notify the Consignees in writing of the names of two or more
persons who are to be its authorized officers for the purposes hereof. Each
Consignee and Scotiabank shall provide to each other specimen signatures of such
persons.

20.    Representations of the Consignees. Each Consignee hereby represents and
warrants to Scotiabank that it has full power and authority to purchase silver
from Scotiabank and to receive and hold silver for Scotiabank on the terms and
conditions contained herein; that it has obtained all necessary governmental
approvals, if any, to receive and hold and purchase silver; and, that this
Agreement has been duly authorized by all necessary corporate action and that
the execution, delivery and performance of this Agreement by the relevant
Consignee will not result in the breach of its charter, articles of
incorporation, by-laws, corporate resolutions or other of its constitutional
documents.

21.    Representations of Scotiabank. Scotiabank hereby represents and warrants
to the Consignees that it shall have title free and clear of any encumbrance to
all silver to be delivered to the Consignees under this Agreement, and that it
has full power and authority to deliver and sell silver to the Consignees on the
terms and conditions contained herein.

22.    Covenants of the Consignees.

 

 

 

(a)       Records: Each Consignee shall maintain at its principal place of
business records reasonably satisfactory to Scotiabank with respect to the
silver delivered by Scotiabank hereunder, and shall permit an authorized officer
of Scotiabank, or a representative not necessarily in Scotiabank’s employ, to
examine such records at any reasonable time during normal business hours, with
reasonable prior notice.

 

 

 

(b)       Taxes: Each Consignee shall pay all taxes, customs duties, assessments
and charges lawfully levied, assessed or imposed in respect of the silver held
by it for Scotiabank hereunder or upon the sale of such silver by Scotiabank to
it, except any tax in respect of the income of Scotiabank.

 

 

 

All payments by a Consignee shall be made without set-off or counterclaim and
free and clear of any taxes (including any value added tax), levies, duties,
charges, fees or deductions for withholdings whatsoever.

 

 

 

If, as a result of any requirement, it should be necessary for a Consignee to
deduct or withhold any amount from any payment hereunder, then such Consignee
shall make an additional payment so that the amount received by Scotiabank after
such deduction or withholding equals the amount that would have been received by
Scotiabank if there had been no such deduction or withholding requirement.

 

 

 

Evidence satisfactory to Scotiabank of the payment of any tax, etc. referred to
in


--------------------------------------------------------------------------------




 

 

 

this paragraph will, upon the request of Scotiabank made from time to time, be
provided by the applicable Consignee to Scotiabank.

 

 

 

(c)       Observe Laws: Each Consignee shall duly observe and conform to all
valid requirements of any governmental authority relative to the holding of
silver by such Consignee for Scotiabank hereunder.

 

 

 

(d)       Negative Covenants: Each Consignee covenants and agrees that, until
the satisfaction in full of all of the Consignees’ obligations to Scotiabank
hereunder, it will not, directly or indirectly, (i) create, incur, assume or
suffer to exist any pledge, lien, security interest or other encumbrance of any
nature whatsoever, on any of the silver held on consignment hereunder other than
any security interest granted to Scotiabank; (ii) sell, lease, transfer or
otherwise dispose of all or any portion of the silver held on consignment
hereunder, except in the ordinary course of its business; (iii) dissolve or
liquidate; or (iv) guarantee or otherwise in any way become or be responsible
for obligations of any other person. Notwithstanding the previous sentence, the
Consignees may from time to time guarantee the obligations of (1) the Guarantor
or other entities controlled by the Guarantor, or (2) third parties, in the
ordinary course of business which in the aggregate do not exceed $20,000,000
U.S. at any one time; provided, that, the issuance of any such guarantees shall
not, individually or in the aggregate, have a material adverse effect on the
business or prospects of any Consignee on an individual basis or the Consignees
collectively.

23.    Notices. Any notice in writing may be given by being delivered by hand or
by being sent by authenticated telex or telecopied transmission in the case of
the Consignees to:

 

 

 

AMI Doduco, Inc.

 

Murray Corporate Park

 

1003 Corporate Drive

 

Export, PA 15362

 

 

 

Attention: Vice President of Purchasing

 

 

 

Fax No.: (724) 733-2880

 

 

 

AMI Doduco Espana, S.L.

 

Manises, Nr. 1

 

28224 Pozuelo de Alarcon (Madrid)

 

 

 

Attention: Manage of Precious Metals

 

 

 

Fax No.: + 34-91-799-4655

 

 

 

AMI Doduco GmbH


--------------------------------------------------------------------------------




 

 

 

Im Altgefall 12

 

75181 Pforzheim

 

 

 

Attention: Manager of Precious Metals

 

 

 

Fax No.: + 49-7231-602398

 

 

 

and, with respect to each of the Consignees, a copy to:

 

 

 

Technitrol, Inc.

 

1210 Northbrook Drive, Suite 470

 

Trevose, PA 19053

 

 

 

Attention: Chief Financial Officer

 

 

 

Fax No.: (215) 355-7397

 

 

 

and in the case of Scotiabank to:

 

 

 

The Bank of Nova Scotia

 

ScotiaMocatta

 

One Liberty Plaza, 24th Floor

 

New York, N.Y. 10006

 

U.S.A.

 

 

 

Attention: Managing Director

 

 

 

Fax No.: (212) 225-6248

or to such other address, telex or telecopier number as may hereafter be
notified in writing by the applicable Consignee or Scotiabank, respectively and
any such notice, if given by hand, authenticated telex or telecopied
transmission will be deemed to have been given when delivered or sent.

If an authorized representative of a Consignee makes an oral request or gives an
oral notice hereunder to Scotiabank, whether to an agent or an employee of
Scotiabank then, until notice in writing by such Consignee, Scotiabank shall be
entitled to rely on its dealings with such Consignee upon those oral
instructions whether by telephone or otherwise. In so relying, neither
Scotiabank nor any agent or employee shall incur any liability to such Consignee
in acting upon such oral instructions contemplated hereby and which Scotiabank
believes in good faith to have been given by a person authorized by such
Consignee to effect any applicable transaction. In the event there is a
discrepancy between the oral instructions and any written confirmation in
respect thereof, or in the absence of receiving confirmation, the oral
instructions will be deemed to be the controlling instructions.

--------------------------------------------------------------------------------




24.    Deliveries by a Consignee. All deliveries of silver to be made hereunder
by a Consignee to Scotiabank will be free of all liens, charges, security
interests and encumbrances and made in accordance with the directions of
Scotiabank or, in the absence of such directions, in a commercially acceptable
manner to Scotiabank at its address set out in paragraph 23 hereunder. The
applicable Consignee shall bear the cost of such delivery and shall bear the
risk of loss of or damage to such silver until delivery is made by it to
Scotiabank at which time such risk shall pass to Scotiabank.

25.    Indemnity Provisions. If the introduction of or any change in or in the
interpretation of, or any change in its application to a Consignee of, any law
or any regulation or guideline issued by any central bank or other governmental
authority (whether or not having the force of law), including, without
limitation, any reserve or special deposit requirement or any tax (other than
tax on Scotiabank’s general income), or any capital requirement, has due to
Scotiabank’s compliance the effect, directly or indirectly, of (i) increasing
the cost to Scotiabank of performing its obligations hereunder; (ii) reducing
any amount received or receivable by Scotiabank hereunder or its effective
return hereunder or on its capital; or (iii) causing Scotiabank to make any
payment or to forgo any return based on any amount received or receivable by
Scotiabank hereunder, then upon demand from time to time the applicable
Consignee shall pay such amount as shall compensate Scotiabank for any such
cost, reduction, payment or forgone return. Each Consignee agrees that
Scotiabank shall have no liability to the Consignees for any reason in respect
of this facility other than on account of Scotiabank’s gross negligence or
willful misconduct.

26.    Assignment. The Consignees may not assign or transfer any of their rights
or obligations hereunder without the prior written consent of Scotiabank, which
consent shall not be unreasonably withheld. Scotiabank may at any time assign or
transfer all or any of its rights and/or obligations hereunder, provided such
assignment or transfer is to its successors in title or to a wholly-owned
subsidiary or a branch or office of Scotiabank and each such assignee being
entitled to rely on the paragraph headed Indemnity Provisions as set out above.

27.    Laws. This Agreement will be interpreted and governed in all respect by
the laws of the State of New York.

28.    Amendments. This Agreement constitutes the entire Agreement between the
Consignees and Scotiabank in respect of the subject matter hereof and may only
be amended by a document signed by the Consignees and Scotiabank.

29.    Judgment Currency. All payments made under this Agreement or resulting
from any judgment relating to this Agreement shall be made in U.S. Dollars.

30.    Force Majeure. If Scotiabank is prevented from or hindered in making
delivery of silver or the making of delivery is delayed by reason of force
majeure (which shall be deemed for this purpose to include war, civil commotion,
act of terrorism, hijacking, strike, walkout, industrial dispute, fire,
explosion, storm, tempest, flood, act or omission

--------------------------------------------------------------------------------




of any governmental, licensing or other similar body or of a person or body for
the time being exercising the power and authority of such body (whether in
Canada, the United States of America or elsewhere) or any further cause not
within the direct control of Scotiabank) Scotiabank shall be under no liability
whatsoever in respect thereof and the time for delivery by Scotiabank shall be
extended for a period equal to that during which delivery is so prevented,
hindered or delayed; however, notwithstanding the foregoing, Scotiabank may, if
it so chooses, by notice in writing given to the applicable Consignee, advise
that it will not make the delivery affected by the force majeure.

Scotiabank shall not be liable for any loss arising on or in connection with any
lack of delivery of silver to a Consignee hereunder as a result of moratorium,
currency restrictions or changes thereof.

31.    Determination. Scotiabank shall have the right to determine at any time,
and in its discretion reasonably exercised, as to whether any event,
circumstance, or thing envisaged in this Agreement is or would be “material” or
“adverse”, as such terms are used herein.

32.    No Obligation to Deliver or Renew a Consignment. Execution of this
Agreement shall not obligate Scotiabank to deliver silver or to renew a
Consignment term pursuant to any request that it may receive from a Consignee;
nor does it obligate the Consignees to request the delivery of silver. A
Consignee shall have no automatic right to obtain the delivery of silver
hereunder or to renew a Consignment term despite making the appropriate request
and notwithstanding the occurrence or non-occurrence of an Event of Default
hereunder. Scotiabank shall have complete discretion to refuse any delivery or
renewal request at any time until actual delivery or actual renewal of the
Consignment without giving any reason for any such refusal and Scotiabank shall
incur no liability in respect of any such refusal.

33.    Other Agreements. This Agreement supersedes and shall replace the Silver
Lease Agreement between AMI and Scotiabank dated April 9, 1996, as amended,
which agreement shall terminate and cease to be of effect, with silver held
thereunder constituting silver held on consignment under this Agreement.

--------------------------------------------------------------------------------




If the foregoing terms and conditions are satisfactory, please so indicate by
executing on the enclosed copy of this letter the form of acceptance and
returning it to us on or before August 31, 2006, failing which this offer will
expire.

 

 

Yours truly,

 

THE BANK OF NOVA SCOTIA

 

By:  Zoran Miljkovic

 

--------------------------------------------------------------------------------

Authorized Officer

 

By:  /s/ Authorized Officer

 

--------------------------------------------------------------------------------

Authorized Officer

 

ACCEPTED:

 

Dated: August 24, 2006.

 

AMI DODUCO, INC.

 

By:  Drew A. Moyer

 

--------------------------------------------------------------------------------

Name: Drew A. Moyer

Title: Corporate Secretary

 

By:  James M. Papada, III

 

--------------------------------------------------------------------------------

Name: James M. Papada, III

Title: President

 

AMI DODUCO ESPANA, S.L.

 

By:  Drew A. Moyer

 

--------------------------------------------------------------------------------

Name: Drew A. Moyer

Title: Director

 

By:  Marc H. Turpin

Name:  /s/ Marc H. Turpin

 

--------------------------------------------------------------------------------

Title: Director

 

AMI DODUCO GmbH

 

By:  /s/ Drew A. Moyer

 

--------------------------------------------------------------------------------

Name: Drew A. Moyer

Title: Director

 

By:  Marc H. Turpin

 

--------------------------------------------------------------------------------

Name: Marc H. Turpin


--------------------------------------------------------------------------------




 

Title: Director


--------------------------------------------------------------------------------